ORDER
Mildred Fredrickson appeals the circuit court’s judgment1 affirming the Labor and Industrial Relations Commission’s decision to award Fredrickson permanent partial disability benefits for the injuries she sustained while working for Corwin Company. The commission found that Fredrickson was not permanently and totally disabled but that she had a permanent partial disability of 65 percent of the body as a whole. We affirm. Rule 84.16(b).

. Fredrickson’s claim arose from an accident that occurred on July 16, 1969. That date, together with § 287.490, RSMo 2000, is the reason the appeal from the commission’s award went to the circuit court instead of directly to this court. Section 287.490.3 provides that the provisions of § 287.490 apply "to disputes based on claims which arose prior to August 13, 1980.” Section 287.490.1 says that an appeal from a final award of the commission shall be taken to the circuit court.